Citation Nr: 1631045	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  13-36 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a breathing disability, claimed as an adenoid condition; and if so, whether the reopened claim should be granted.  

2.  Whether new and material evidence has been received to reopen the claim for service connection for a back disability, to include the cervical and lumbar spine, previously claimed as low back pain with muscle spasms; and if so, whether the reopened claim should be granted.  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to January 1980. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned during a videoconference hearing in November 2015.  A copy of the transcript is associated with the electronic record.

The record was held open for 60 days to receive new evidence in February 2016.  In February 2016 the Veteran's attorney submitted additional medical evidence.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2015).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  These records were reviewed in connection with the decision below.

The issues of service connection for the disabilities on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for an adenoid condition and severe back and body pain (previously claimed as low back pain with muscle spasms) was denied in a September 2001 rating decision that was not appealed. 

2.  Evidence received since the September 2001 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claims.


CONCLUSION OF LAW

As new and material evidence has been received since the issuance of a final September 2001 decision, the criteria for reopening the claims for service connection for an adenoid condition and a back disability are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reopening a Claim

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed.  38 C.F.R. §§ 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Regardless of the AOJ's actions, given the previous unappealed denial of the claims on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claims for service connection.  This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). 

Review of the electronic file shows the previous denials of entitlement to service connection for an adenoid condition and severe back and body pain (previously claimed as low back pain with muscle spasms) in September 2001 were based on determinations that the evidence did not show that the conditions occurred in or were caused by service and the medical evidence did not show chronic disabilities.  The September 2001 decision was not appealed nor was new and material evidence submitted within one year, accordingly, the determinations are final.  38 C.F.R. §§ 3.156(b), 20.1103 (2015).  

The evidence received since the September 2001 decision includes in pertinent part VA treatment records in May 2009 that showed a diagnosis of mild or borderline spinal stenosis at L3-L4 and L4-L5, in September 2010 that showed a diagnosis of an upper respiratory infection (URI), in September 2012 that showed a diagnosis of rhinitis, and in November 2012 that showed diagnoses of arthritis and low back pain (LBP).  The Veteran also submitted photographs of his living situation/equipment used for his disabilities in March 2013, provided testimony before the undersigned, and submitted detailed statements regarding his symptoms.  The Veteran was afforded a VA examination in March 2013 in which the examiner diagnosed degenerative disc disease (DDD) and mild osteoarthritis since 2009.  The Veteran also submitted a private examination in January 2016 by Dr. F.A.G., M.D.   

The aforementioned evidence received shows chronic disabilities.  Because such diagnoses were one of the elements not present in September 2001, this evidence is sufficient to reopen the previously-denied claims.  Moreover, the Veteran provided detailed accounts of his symptoms.  The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claims.  Therefore, this evidence is new and material, and reopening of the claim is in order.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010). 


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for a breathing disability, claimed as an adenoid condition, is granted. 

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for a back disability, to include the cervical and lumbar spine, previously claimed as low back pain with muscle spasms, is granted. 


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims for service connection are decided. 

As noted above, VA treatment records and the March 2013 VA examination show diagnoses of mild or borderline spinal stenosis at L3-L4 and L4-L5, URI, rhinitis, arthritis, LBP, DDD, and mild osteoarthritis.  Because the evidence developed during the processing of this claim indicates that the symptoms for which the Veteran is seeking VA benefits may be caused by breathing and back disabilities other than an adenoid condition and LBP/muscle spasms, the issues of entitlement to service connection for breathing and back disabilities, other than an adenoid condition and LBP/muscle spasms, are part of the Veteran's appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  The RO has not properly developed and addressed the issues of service connection for breathing and back disabilities other than an adenoid condition and LBP/muscle spasms.  Therefore, the issues must be remanded.

The Veteran contends that service connection is warranted for breathing and back disabilities as related to his active duty service.  Specifically, during the aforementioned November 2015 Board videoconference hearing, the Veteran noted that his claimed adenoid condition was noted on his entrance examination, and he believed his condition was aggravated beyond the normal course of its progression during service.  The Veteran also asserted that his claimed back disability, to include cervical issues, was related to his duties in service, involving his assignment to the flight line and lifting 500 pound bombs with the assistance of a dolly but no safety belts or back braces.  

As explained below, the Board finds that an adenoid condition was not noted at entrance to active duty and the presumption of soundness applies.  38 U.S.C.A. § 1111 (West 2014).

Although difficult to read, the November 1975 entrance examination showed a normal clinical evaluation for the nose and no defects or diagnoses noted in the summary section of the examination.  In a November 1975 report of medical history, the Veteran indicated that he had ear, nose, or throat problems; it was subsequently noted that the Veteran was breathing less well through his right nostril but had no problem otherwise on the entrance examination.  

Service records also show an URI and low back pain in 1976.  The Veteran had difficulty breathing through his nose due to allergic rhinitis and sinus problems in August 1978.  An August 1978 ear, nose, and throat (ENT) evaluation showed partial nasal occlusion secondary to frequent URI, allergy, etc., moderately narrowed right nasal passage, and an opinion that the Veteran would not show great benefit from an operative attempt at correction.  The separation examination in October 1979 showed a notation of a history of asthma since the age of 13.  

In this regard, every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014). 

The Board notes that the term "noted" denotes only such disorders that are recorded in examination reports.  The existence of disorders prior to active service reported by the veteran as medical history does not constitute notation of such disorders, but it will be considered together with all of the other evidence in questions as to the commencement of the disease or disorder.  38 C.F.R. § 3.304(b) (1) (2015).

Because a breathing disorder was not "noted" on his November 1975 entrance examination, the Veteran is presumed sound upon entrance for service.

In order to rebut the presumption of sound condition under 38 U.S.C. § 1111, the government must demonstrate by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).  If the presumption of soundness is not rebutted, the claim is one for service connection rather than compensation based on aggravation.  Wagner.

The Veteran was afforded a VA examination in March 2013 in which the examiner noted diagnoses of DDD and mild osteoarthritis since 2009.  The examiner stated that the Veteran had one clinic visit for back pain [in service] in the setting of an URI; he had no further clinic visits for low back pain and denied back pain during his separation physical examination.  The examiner stated that the Veteran served in the military for four years but worked for many more years as warehouse person that required frequent lifting and bending; therefore, the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury, event, or illness.  

The March 2013 VA examiner also noted a diagnosis of allergic rhinitis from 1978.  The examiner stated that the diagnosis of asthma was highly doubtful at this point; childhood asthma was known to resolve on its own.  The examiner noted no significant breathing problem found during the evaluation and opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.

A private examination in January 2016 by Dr. F.A.G., M.D., showed that the examiner listed the medical evidence of record and opined that the Veteran had a "more likely than not casual nexus to military service referencing his spinal condition, cervical, thoracic and lumbar."  "His condition of low back pain and spinal pain has a casual nexus to his work as a warehouseman during his time of active duty..."

The Board finds that the January 2016 private opinion does not address the complete requirements for proper adjudication, as outlined above, and contains no rationale.  

The Board also finds that clarification is required from the March 2013 VA examiner.  Namely, the examiner did not address the complete requirements for proper adjudication, as outlined above, and did not address all disabilities diagnosed during the pendency of these claims.  See McClain v. Nicholson, 21 Vet.App. 319 (2007).

Finally, the Board notes that in the Veteran's original claim for service connection in March 1999, he noted treatment by Dr. K.B., M.D., for his adenoid condition.  On remand, the AOJ should attempt to obtain these records.  In addition, the most recent VA treatment records contained in the electronic claims file are from December 2012; as such, updated VA treatment records should be sought on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development of the issues of entitlement to service connection for breathing and back disabilities other than an adenoid condition and LBP/muscle spasms, including the provision of the notice required under 38 U.S.C. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).

2.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  A specific request should be made for any records from Dr. K.B.  Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the electronic claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his attorney. 
 
3.  Contact any appropriate VA medical facility, and obtain and associate with the electronic claims file all outstanding records of treatment, specifically dated after December 2012.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  The required notice must then be provided to the Veteran and his attorney. 
 
4.  After completing the foregoing development, afford the Veteran an examination by the March 2013 VA examiner, or an appropriate substitute, to determine the nature and etiology of any breathing and back disabilities (cervical and lumbar spine) diagnosed during the pendency of this appeal.  Access to the electronic claims file and a copy of this REMAND should be made available to the examiner for review of the case, and the report should include a discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  The examiner should address the following: 

(a) The examiner should indicate whether there is clear and unmistakable evidence that any diagnosed breathing disability, to specifically include URI, asthma, and rhinitis, preexisted service. 

(b) If there is clear and unmistakable evidence that any such disability preexisted service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the preexisting disability was not permanently worsened during service beyond the natural progression. 

(c) If there was an increase in the severity of any such breathing disability during service, the examiner should opine as to whether such an increase was clearly and unmistakably not due to the natural progress of the disease. 

(d) The examiner should indicate whether it is at least as likely as not (to at least a 50/50 degree of probability) there is a nexus between any breathing disability, to include URI, asthma, and rhinitis, and his active duty service.

(e) The examiner should indicate whether it is at least as likely as not (to at least a 50/50 degree of probability) there is a nexus between any back disability (cervical and lumbar spine), to include mild or borderline spinal stenosis at L3-L4 and L4-L5, arthritis, LBP, DDD, and mild osteoarthritis, and his active duty service.

In addition to the medical history, all conclusions and rationales should take into consideration the Veteran's assertions regarding his symptoms prior to, during, and after service. 

The examiner should note that "clear and unmistakable evidence" means that the evidence cannot be misinterpreted and misunderstood, i.e. is undebatable. 

A complete rationale should be given for all opinions and conclusions expressed. 
 
5.  Thereafter, undertake any other development action that is deemed warranted and readjudicate the Veteran's claims on appeal, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claims remains adverse to the Veteran, he and his attorney should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


 
Department of Veterans Affairs


